UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/13 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Value Fund May 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) Australia2.7% Australia & New Zealand Banking Group 43,141 1,125,178 Primary Health Care 88,430 427,099 QBE Insurance Group 142,492 2,153,984 Belgium.9% Delhaize Group 19,000 Brazil1.7% Banco Santander Brasil, ADS 181,250 1,292,312 Petroleo Brasileiro, ADR 62,260 1,106,360 China2.4% Beijing Capital International Airport, Cl. H 722,000 491,023 China Railway Group, Cl. H 701,000 a 360,206 Foxconn International Holdings 1,926,000 a 1,087,073 Guangzhou Automobile Group, Cl. H 650,194 693,762 PetroChina, ADR 6,721 777,485 Denmark.5% Carlsberg, Cl. B 8,090 France11.8% Alstom 41,820 1,575,396 BNP Paribas 20,310 1,183,843 Carrefour 79,312 2,309,811 Cie de St-Gobain 38,830 1,682,455 Danone 25,950 1,906,228 EDF 29,040 656,250 GDF Suez 84,644 1,707,230 Sanofi 18,621 1,958,262 Total 67,370 3,341,425 Germany9.4% Aixtron 71,500 a 1,274,335 Allianz 2,310 356,998 Celesio 78,520 1,623,043 Commerzbank 35,320 a 370,002 Daimler 32,426 2,079,140 Deutsche Bank 55,780 2,608,949 Deutsche Telekom 57,330 655,267 E.ON 29,040 491,332 Muenchener Rueckversicherungs 5,510 1,031,452 Siemens 23,490 2,496,567 Hong Kong3.5% COSCO Pacific 512,000 750,006 Esprit Holdings 1,258,939 1,916,916 Hang Seng Bank 71,900 1,155,164 Pacific Basin Shipping 518,000 296,149 Yue Yuen Industrial Holdings 263,500 768,012 India1.2% Reliance Industries, GDR 40,434 b 1,159,243 State Bank Of India, GDR 7,480 543,547 Israel1.5% Teva Pharmaceutical Industries, ADR 53,540 Italy2.1% Eni 23,665 535,123 Finmeccanica 136,916 a 747,973 Saras 1,062,940 a 1,576,561 Japan22.3% East Japan Railway 8,000 588,614 Fujitsu 253,000 1,048,251 INPEX 328 1,385,738 Kao 40,800 1,267,256 LIXIL Group 38,400 916,972 Matsumotokiyoshi Holdings 34,400 863,989 Mitsubishi UFJ Financial Group 496,900 2,934,390 Nippon Express 339,000 1,518,324 Nippon Shokubai 127,000 1,243,645 Nippon Telegraph & Telephone 17,200 847,825 Nomura Holdings 33,500 258,938 Nomura Real Estate Holdings 42,300 938,672 Omron 37,200 1,105,725 Ricoh 139,800 1,628,061 Shimachu 29,700 741,101 Shimamura 6,300 721,535 Shin-Etsu Chemical 10,620 667,860 Sumitomo Electric Industries 94,400 1,135,442 Sumitomo Mitsui Financial Group 37,700 1,475,689 Sumitomo Mitsui Trust Holdings 151,560 627,234 Taiyo Nippon Sanso 236,000 1,654,468 Tokyo Electron 24,900 1,228,553 Toyota Motor 72,700 4,288,391 Yamada Denki 21,640 819,627 Yamaha Motor 70,300 1,088,503 Netherlands2.1% Aegon 127,961 857,642 Koninklijke Philips Electronics 72,121 2,038,125 Norway1.3% Norsk Hydro 167,888 757,365 Orkla 118,300 998,263 Russia.5% Gazprom, ADR 88,460 Singapore2.7% Avago Technologies 26,740 1,008,365 DBS Group Holdings 109,591 1,483,222 United Overseas Bank 73,000 1,233,158 South Africa.6% Murray & Roberts Holdings 178,813 a 406,051 Standard Bank Group 33,898 375,002 South Korea2.3% KB Financial Group 6,000 194,549 KB Financial Group, ADR 33,244 1,085,417 Korea Electric Power 20,500 a 485,658 Korea Electric Power, ADR 43,124 508,001 Samsung Fire & Marine Insurance 4,495 904,903 Sweden2.5% Ericsson, Cl. B 193,190 2,259,510 Svenska Cellulosa, Cl. B 47,670 1,184,275 Switzerland8.7% Adecco 16,030 a 890,881 Clariant 83,190 a 1,192,867 Novartis 61,456 4,403,675 Roche Holding 12,580 3,112,799 UBS 139,958 a 2,434,289 Taiwan.8% Hon Hai Precision Industry 344,400 876,144 United Microelectronics 709,720 310,554 United Kingdom16.8% Anglo American 72,903 1,652,413 AZ Electronic Materials 51,810 247,528 Barclays 212,493 1,016,765 BHP Billiton 22,760 658,632 BP 333,505 2,387,189 Direct Line Insurance Group 265,150 852,545 eSure Group 167,460 792,582 Home Retail Group 387,418 915,389 HSBC Holdings 435,329 4,768,615 Resolution 179,837 785,867 Royal Dutch Shell, Cl. A 90,766 3,014,365 Shire 29,160 958,738 Smith & Nephew 84,391 980,910 Tesco 174,495 962,963 Unilever 25,491 1,071,507 Vodafone Group 791,798 2,294,615 Total Common Stocks (cost $156,256,626) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,640,000) 1,640,000 c Total Investments (cost $157,896,626) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, this security was valued at $1,159,243 or 0.8% of net assets. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized depreciation on investments was $19,946,857 of which $7,822,081 related to appreciated investment securities and $27,768,938 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.1 Energy 11.5 Health Care 11.2 Consumer Discretionary 10.1 Industrial 10.0 Information Technology 10.0 Consumer Staples 9.0 Materials 5.8 Telecommunication Services 2.8 Utilities 2.8 Money Market Investment 1.2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Danish Krone, Expiring 6/3/2013 a 1,191,208 208,267 207,679 (588 ) Hong Kong Dollar, Expiring 6/3/2013 b 363,953 46,876 46,885 9 Japanese Yen, Expiring 6/4/2013 c 1,599,939 15,827 15,927 100 Sales: Proceeds ($) Australian Dollar, Expiring: 6/3/2013 d 26,761 25,785 25,612 173 6/4/2013 a 43,780 41,875 41,900 (25 ) Euro, Expiring 6/4/2013 e 37,137 48,166 48,268 (102 ) Japanese Yen, Expiring 6/3/2013 f 2,235,533 22,093 22,254 (161 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Citigroup c Goldman Sachs d Deutsche Bank e UBS f Morgan Stanley The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 8,491,926 127,817,843++ - Mutual Funds 1,640,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 282 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (876) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value May 31, 2013 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components6.5% BorgWarner 179,204 a 14,528,068 Dana Holding 936,237 17,713,604 Delphi Automotive 631,672 30,831,910 Lear 326,080 b 19,558,278 TRW Automotive Holdings 550,108 a 34,849,342 Banks5.8% Comerica 835,990 33,013,245 Fifth Third Bancorp 1,146,630 20,868,666 SunTrust Banks 1,559,980 50,059,758 Capital Goods12.3% Ingersoll-Rand 1,069,900 b 61,551,347 MSC Industrial Direct, Cl. A 206,680 17,086,236 PACCAR 342,690 18,368,184 Parker Hannifin 519,170 51,792,399 Regal-Beloit 586,148 39,570,851 Trinity Industries 804,130 32,913,041 Commercial & Professional Services2.2% ADT 309,210 a 12,550,834 Equifax 433,910 26,425,119 Consumer Durables & Apparel3.5% Mohawk Industries 91,712 a 10,195,623 Newell Rubbermaid 1,366,850 36,959,624 Ralph Lauren 38,100 6,670,929 Toll Brothers 242,240 a 8,277,341 Consumer Services1.0% H&R Block 596,520 Diversified Financials8.6% E*TRADE Financial 2,953,520 a 34,349,438 Invesco 1,048,990 35,392,923 Northern Trust 290,830 16,911,764 Raymond James Financial 196,820 8,654,175 TD Ameritrade Holding 2,540,170 59,541,585 Energy4.1% Cabot Oil & Gas 78,830 5,546,479 National Oilwell Varco 142,320 10,005,096 Pioneer Natural Resources 93,440 12,958,259 Range Resources 366,900 27,583,542 Weatherford International 1,253,630 a 16,911,469 Exchange-Traded Funds1.5% Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 128,860 b Health Care Equipment & Services6.2% CareFusion 545,780 a 20,057,415 Cigna 697,380 47,352,102 MEDNAX 470,790 a,b 43,703,436 Household & Personal Products2.3% Avon Products 1,715,920 Insurance3.5% Arthur J. Gallagher & Co. 200,980 8,778,806 Brown & Brown 254,120 8,200,452 Hartford Financial Services Group 626,320 19,184,182 Principal Financial Group 686,430 25,981,375 Materials5.2% LyondellBasell Industries, Cl. A 64,390 4,291,594 Sherwin-Williams 257,420 48,531,393 Valspar 564,370 40,448,398 Media.3% Scripps Networks Interactive, Cl. A 75,720 Pharmaceuticals, Biotech & Life Sciences6.8% Agilent Technologies 632,850 28,763,033 Covance 237,000 a 17,675,460 Cubist Pharmaceuticals 565,580 a 31,078,621 Perrigo 197,400 22,880,634 Salix Pharmaceuticals 358,290 a 21,737,454 Retailing5.4% Lowe's 490,020 20,634,742 Staples 960,520 14,407,800 Tiffany & Co. 465,230 36,185,589 Williams-Sonoma 472,010 25,469,660 Semiconductors & Semiconductor Equipment2.0% Broadcom, Cl. A 991,040 Software & Services6.0% Autodesk 1,161,080 a 43,807,548 Cognizant Technology Solutions, Cl. A 559,230 a 36,154,220 Intuit 473,990 27,699,976 Technology Hardware & Equipment13.0% Arrow Electronics 410,880 a 16,336,589 Avnet 1,722,713 a 58,847,876 JDS Uniphase 2,620,603 a 35,692,613 Juniper Networks 2,225,420 a 39,456,697 SanDisk 522,600 a 30,843,852 Seagate Technology 693,730 b 29,885,888 TE Connectivity 205,440 9,119,482 Western Digital 200,490 12,695,027 Transportation2.4% Kirby 547,010 a Utilities1.2% Great Plains Energy 986,983 Total Common Stocks (cost $1,429,531,239) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,994,840) 10,994,840 c Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,348,867) 11,348,867 c Total Investments (cost $1,451,874,946) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $47,746,783 and the value of the collateral held by the fund was $49,248,027, consisting of cash collateral of $11,348,867 and U.S. Government and agency securities valued at $37,899,160. c Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $359,397,658 of which $373,539,403 related to appreciated investment securities and $14,141,745 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 13.0 Capital Goods 12.3 Diversified Financials 8.6 Pharmaceuticals, Biotech & Life Sciences 6.8 Automobiles & Components 6.5 Health Care Equipment & Services 6.2 Software & Services 6.0 Banks 5.8 Retailing 5.4 Materials 5.2 Energy 4.1 Consumer Durables & Apparel 3.5 Insurance 3.5 Transportation 2.4 Household & Personal Products 2.3 Commercial & Professional Services 2.2 Semiconductors & Semiconductor Equipment 2.0 Exchange-Traded Funds 1.5 Money Market Investments 1.2 Utilities 1.2 Consumer Services 1.0 Media .3 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,761,120,909 - - Exchange-Traded Funds 27,807,988 - - Mutual Funds 22,343,707 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. . STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components9.8% American Axle & Manufacturing Holdings 1,690,493 a 30,073,870 Dana Holding 1,356,520 25,665,358 Tenneco 316,230 a 14,027,963 Tower International 302,175 a 5,714,129 Banks8.9% EverBank Financial 601,870 9,449,359 First Commonwealth Financial 259,260 1,869,265 First Niagara Financial Group 1,318,690 12,883,601 SCBT Financial 297,550 b 14,892,378 SVB Financial Group 307,390 a 23,788,912 TCF Financial 378,490 5,450,256 Capital Goods7.3% Belden 68,290 3,650,100 Brady, Cl. A 353,130 11,490,850 Commercial Vehicle Group 186,894 a 1,468,987 L.B. Foster, Cl. A 81,850 3,626,774 Orion Marine Group 68,330 a 820,643 Rush Enterprises, Cl. A 182,160 a,b 4,681,512 Trinity Industries 166,020 6,795,199 Watts Water Technologies, Cl. A 291,746 13,887,110 WESCO International 128,760 a 9,561,718 Commercial & Professional Services6.2% Herman Miller 716,163 20,131,342 Steelcase, Cl. A 1,227,610 16,990,122 TrueBlue 452,520 a 10,652,321 Consumer Durables & Apparel5.8% Fifth & Pacific Companies 421,455 a 9,057,068 Jones Group 1,741,910 25,379,629 Tumi Holdings 427,150 a 10,358,388 Consumer Services.6% SHFL Entertainment 247,502 a Diversified Financials3.7% Nelnet, Cl. A 236,626 9,242,612 Portfolio Recovery Associates 126,703 a 19,293,066 Energy.9% Superior Energy Services 268,810 a Exchange-Traded Funds1.2% iShares Russell 2000 Index Fund 95,160 b Food, Beverage & Tobacco.4% Dole Food 313,570 a Health Care Equipment & Services4.6% Align Technology 289,780 a 10,359,635 Hanger 504,801 a 16,108,200 Merit Medical Systems 930,120 a 9,180,284 Insurance1.5% Brown & Brown 345,430 Materials3.5% Chemtura 265,500 a 6,087,915 OMNOVA Solutions 1,464,090 a 10,848,907 Zoltek 766,545 a,b 9,796,445 Media.5% AMC Networks, Cl. A 28,650 a 1,834,173 Lamar Advertising, Cl. A 39,260 a 1,834,620 Pharmaceuticals, Biotech & Life Sciences5.6% Cubist Pharmaceuticals 77,130 a 4,238,293 Emergent BioSolutions 1,227,806 a 17,434,845 Questcor Pharmaceuticals 222,860 b 7,615,126 Salix Pharmaceuticals 220,830 a 13,397,756 Real Estate4.5% American Residential Properties 483,110 a,b 9,522,098 Jones Lang LaSalle 84,966 7,802,428 St. Joe 567,120 a,b 11,580,590 Starwood Property Trust 234,070 c 5,938,356 Retailing2.3% Williams-Sonoma 323,020 Semiconductors & Semiconductor Equipment4.4% Applied Micro Circuits 2,040,920 a 15,735,493 Lattice Semiconductor 1,033,800 a 5,324,070 Microsemi 597,650 a 13,106,465 Software & Services9.5% Cardtronics 303,530 a 8,659,711 CoreLogic 316,380 a 8,289,156 CSG Systems International 754,435 a 16,318,429 DealerTrack Technologies 711,231 a 22,930,087 WEX 223,900 a 16,539,493 Technology Hardware & Equipment13.8% Arrow Electronics 357,020 a 14,195,115 Ciena 1,336,010 a,b 22,364,807 FLIR Systems 262,950 6,405,462 JDS Uniphase 1,184,740 a 16,136,159 Plexus 219,630 a 6,408,803 ScanSource 703,390 a 22,459,243 Vishay Intertechnology 1,217,180 a,b 17,722,141 Transportation4.4% Arkansas Best 205,550 3,923,949 Avis Budget Group 358,370 a 11,883,549 Con-way 105,460 4,009,589 Landstar System 271,277 14,320,713 Total Common Stocks (cost $585,964,075) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,782,471) 9,782,471 d Investment of Cash Collateral for Securities Loaned7.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $56,138,511) 56,138,511 d Total Investments (cost $651,885,057) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $60,192,301 and the value of the collateral held by the fund was $62,357,793, consisting of cash collateral of $56,138,511 and U.S. Government & Agency securities valued at $6,219,282. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $177,545,164 of which $182,330,887 related to appreciated investment securities and $4,785,723 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 13.8 Automobiles & Components 9.8 Software & Services 9.5 Banks 8.9 Money Market Investments 8.6 Capital Goods 7.3 Commercial & Professional Services 6.2 Consumer Durables & Apparel 5.8 Pharmaceuticals, Biotech & Life Sciences 5.6 Health Care Equipment & Services 4.6 Real Estate 4.5 Semiconductors & Semiconductor Equipment 4.4 Transportation 4.4 Diversified Financials 3.7 Materials 3.5 Retailing 2.3 Insurance 1.5 Exchange-Traded Funds 1.2 Energy .9 Consumer Services .6 Media .5 Food, Beverage & Tobacco .4 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 754,202,591 - - Exchange-Traded Funds 9,306,648 - - Mutual Funds 65,920,982 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund May 31, 2013 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components4.7% American Axle & Manufacturing Holdings 8,420 a 149,792 Dana Holding 4,600 87,032 TRW Automotive Holdings 800 a 50,680 Banks6.9% Comerica 3,480 137,425 SunTrust Banks 4,520 145,046 SVB Financial Group 1,820 a 140,850 Capital Goods8.1% Danaher 2,090 129,204 MSC Industrial Direct, Cl. A 1,690 139,712 Parker Hannifin 1,270 126,695 Regal-Beloit 1,450 97,890 Consumer Durables & Apparel5.9% Jones Group 17,290 251,915 Newell Rubbermaid 3,950 106,808 Diversified Financials17.4% Blackstone Group 8,850 193,727 Citigroup 5,650 293,744 E*TRADE Financial 13,570 a 157,819 Invesco 6,480 218,635 Northern Trust 1,460 84,899 Portfolio Recovery Associates 740 a 112,680 Energy5.8% Cameron International 1,240 a 75,478 EOG Resources 600 77,460 Halliburton 2,150 89,978 Occidental Petroleum 1,200 110,484 Exchange-Traded Funds1.7% Standard & Poor's Depository Receipts S&P rust 620 Food, Beverage & Tobacco3.8% PepsiCo 950 76,732 Philip Morris International 1,700 154,547 Health Care Equipment & Services4.7% AmerisourceBergen 3,020 163,322 HCA Holdings 3,170 123,820 Insurance2.6% Hartford Financial Services Group 5,240 Materials1.3% LyondellBasell Industries, Cl. A 1,180 Pharmaceuticals, Biotech & Life Sciences10.3% Biogen Idec 620 a 147,244 Covance 1,270 a 94,717 Gilead Sciences 2,890 a 157,447 Perrigo 1,090 126,342 Vertex Pharmaceuticals 1,280 a 102,796 Retailing2.1% Tiffany & Co. 1,610 Semiconductors & Semiconductor Equipment3.0% Applied Micro Circuits 11,470 a 88,434 Xilinx 2,390 97,154 Software & Services5.7% DealerTrack Technologies 2,910 a 93,818 Facebook, Cl. A 2,430 59,171 Oracle 5,870 198,171 Technology Hardware & Equipment13.7% Arrow Electronics 2,940 a 116,894 Ciena 13,060 a 218,624 EMC 3,040 75,270 JDS Uniphase 12,000 a 163,440 Juniper Networks 3,930 a 69,679 QUALCOMM 1,080 68,558 SanDisk 2,100 a 123,942 Transportation1.4% Kirby 1,120 a Total Common Stocks (cost $5,324,360) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,691) 28,691 b Total Investments (cost $5,353,051) % Cash and Receivables (Net) .4 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $726,878 of which $766,718 related to appreciated investment securities and $39,840 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 17.4 Technology Hardware & Equipment 13.7 Pharmaceuticals, Biotech & Life Sciences 10.3 Capital Goods 8.1 Banks 6.9 Consumer Durables & Apparel 5.9 Energy 5.8 Software & Services 5.7 Automobiles & Components 4.7 Health Care Equipment & Services 4.7 Food, Beverage & Tobacco 3.8 Semiconductors & Semiconductor Equipment 3.0 Insurance 2.6 Retailing 2.1 Exchange-Traded Funds 1.7 Transportation 1.4 Materials 1.3 Money Market Investment .5 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 5,949,899 - - Exchange-Traded Funds 101,339 - - Mutual Funds 28,691 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2013 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components2.3% Delphi Automotive 140,880 6,876,353 General Motors 282,190 a 9,563,419 Johnson Controls 367,940 13,746,238 Banks5.0% Comerica 388,470 15,340,680 Fifth Third Bancorp 509,285 9,268,987 PNC Financial Services Group 163,500 11,713,140 Wells Fargo & Co. 715,470 29,012,309 Capital Goods7.0% Cummins 149,230 17,852,385 Eaton 271,790 17,954,447 General Electric 1,535,240 35,801,797 Honeywell International 248,300 19,481,618 Commercial & Professional Services.5% Pitney Bowes 420,770 Consumer Durables & Apparel1.7% Newell Rubbermaid 528,430 14,288,747 PVH 73,120 8,422,693 Consumer Services1.3% Carnival 516,420 Diversified Financials17.4% Ameriprise Financial 212,580 17,329,522 Bank of America 2,228,920 30,447,047 Capital One Financial 111,670 6,804,053 Citigroup 720,900 37,479,591 Discover Financial Services 132,200 6,267,602 Franklin Resources 51,580 7,985,100 Goldman Sachs Group 127,580 20,678,166 ING US 366,336 10,451,566 Invesco 211,580 7,138,709 JPMorgan Chase & Co. 834,530 45,556,993 Moody's 197,580 13,127,215 Morgan Stanley 377,460 9,776,214 TD Ameritrade Holding 602,540 14,123,538 Energy13.0% Anadarko Petroleum 182,660 15,977,270 Cameron International 189,160 a 11,514,169 Chevron 315,500 38,727,625 EOG Resources 50,630 6,536,333 Hess 147,730 9,958,479 Occidental Petroleum 693,350 63,836,735 Phillips 66 186,410 12,409,314 Valero Energy 251,360 10,212,757 Exchange-Traded Funds.8% iShares Russell 1000 Value Index Fund 115,890 Food & Staples Retailing1.3% CVS Caremark 294,570 Food, Beverage & Tobacco4.7% Coca-Cola Enterprises 335,890 12,481,672 ConAgra Foods 615,320 20,730,131 Dean Foods 331,260 a 3,474,917 Kraft Foods Group 224,473 12,375,196 PepsiCo 111,290 8,988,893 WhiteWave Foods, Cl. A 84,619 1,475,747 WhiteWave Foods, Cl. B 120,513 1,993,285 Health Care Equipment & Services3.7% Aetna 107,040 6,463,075 Baxter International 170,520 11,992,672 Cigna 244,760 16,619,204 McKesson 118,460 13,487,856 Household & Personal Products.8% Avon Products 441,180 Insurance6.2% American International Group 377,080 a 16,764,977 Chubb 246,370 21,458,827 Hartford Financial Services Group 433,260 13,270,754 MetLife 403,249 17,827,636 Prudential Financial 163,750 11,293,838 Materials2.4% International Paper 358,170 16,529,546 LyondellBasell Industries, Cl. A 231,600 15,436,140 Media6.6% News Corp., Cl. A 303,368 9,741,146 Omnicom Group 103,410 6,424,863 Time Warner 364,346 21,266,876 Viacom, Cl. B 327,830 21,600,719 Walt Disney 419,520 26,463,322 Pharmaceuticals, Biotech & Life Sciences7.8% Eli Lilly & Co. 213,330 11,340,623 Johnson & Johnson 305,147 25,687,274 Merck & Co. 284,560 13,288,952 Pfizer 1,891,660 51,509,902 Retailing2.2% Best Buy 428,160 11,795,808 Kohl's 151,200 7,773,192 Macy's 191,530 9,258,560 Semiconductors & Semiconductor Equipment3.2% Applied Materials 677,540 10,298,608 Micron Technology 592,450 a 6,919,816 Texas Instruments 683,920 24,545,889 Software & Services2.2% Google, Cl. A 7,340 a 6,388,809 Oracle 677,790 22,882,190 Technology Hardware & Equipment6.4% Cisco Systems 1,516,950 36,528,156 Corning 461,090 7,086,953 EMC 481,000 11,909,560 QUALCOMM 198,050 12,572,214 SanDisk 259,770 a 15,331,625 Transportation2.0% Delta Air Lines 541,590 9,754,036 FedEx 171,380 16,510,749 Utilities1.4% NRG Energy 690,560 Total Common Stocks (cost $1,042,346,285) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,891,932) 2,891,932 b Total Investments (cost $1,045,238,217) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $260,915,320 of which $264,040,630 related to appreciated investment securities and $3,125,310 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 17.4 Energy 13.0 Pharmaceuticals, Biotech & Life Sciences 7.8 Capital Goods 7.0 Media 6.6 Technology Hardware & Equipment 6.4 Insurance 6.2 Banks 5.0 Food, Beverage & Tobacco 4.7 Health Care Equipment & Services 3.7 Semiconductors & Semiconductor Equipment 3.2 Materials 2.4 Automobiles & Components 2.3 Retailing 2.2 Software & Services 2.2 Transportation 2.0 Consumer Durables & Apparel 1.7 Utilities 1.4 Consumer Services 1.3 Food & Staples Retailing 1.3 Exchange-Traded Funds .8 Household & Personal Products .8 Commercial & Professional Services .5 Money Market Investment .2 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,293,458,470 - - Exchange-Traded Funds 9,803,135 - - Mutual Funds 2,891,932 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2013 (Unaudited) Common Stocks98.7% Shares Value ($) Automobiles & Components.9% Thor Industries 19,100 Banks3.5% Associated Banc-Corp 72,400 1,115,684 Cathay General Bancorp 27,500 557,975 Comerica 6,500 256,685 Huntington Bancshares 19,000 147,250 Regions Financial 54,800 500,324 Webster Financial 27,300 637,455 Capital Goods12.2% AECOM Technology 44,100 a 1,357,839 Alliant Techsystems 15,000 1,177,800 IDEX 21,500 1,183,575 ITT 31,500 949,725 Lennox International 22,800 1,458,972 Lincoln Electric Holdings 20,700 1,237,860 Oshkosh 25,000 a 995,500 Terex 42,500 a 1,524,475 Textron 12,300 331,608 Timken 12,200 692,472 WABCO Holdings 3,300 a 248,886 Commercial & Professional Services1.4% Deluxe 33,100 1,237,940 Herman Miller 3,300 92,763 Consumer Durables & Apparel4.8% Carter's 21,100 1,520,677 Hanesbrands 33,400 1,665,324 PulteGroup 55,800 a 1,204,722 Consumer Services1.5% Bally Technologies 21,400 a,b 1,218,730 Wyndham Worldwide 2,600 151,112 Diversified Financials3.9% American Capital 23,900 a 318,587 Apollo Investment 51,700 b 428,593 Greenhill & Co. 10,400 518,024 Moody's 2,000 132,880 SEI Investments 36,000 1,101,960 Waddell & Reed Financial, Cl. A 23,200 1,068,128 Energy5.0% HollyFrontier 32,400 1,603,800 Marathon Petroleum 7,400 610,500 Oceaneering International 7,900 572,592 RPC 76,100 b 958,099 Tesoro 8,100 499,365 Valero Energy 8,500 345,355 Food, Beverage & Tobacco3.9% Hillshire Brands 38,700 1,340,568 Ingredion 11,000 749,320 Tootsie Roll Industries 6,374 b 200,271 Universal 21,300 b 1,248,819 Health Care Equipment & Services5.9% Edwards Lifesciences 5,900 a 392,114 IDEXX Laboratories 8,300 a 684,252 Owens & Minor 3,600 b 123,048 Patterson 6,600 257,928 ResMed 28,500 b 1,368,000 STERIS 16,900 766,246 Thoratec 25,900 a 807,303 Universal Health Services, Cl. B 14,300 988,702 Household & Personal Products1.0% Energizer Holdings 9,400 Insurance4.1% Everest Re Group 6,400 829,504 First American Financial 17,100 408,348 Lincoln National 6,900 246,054 Protective Life 24,300 939,924 Reinsurance Group of America 21,200 1,396,868 Materials6.5% Ball 1,900 82,004 Domtar 5,200 376,844 Minerals Technologies 31,500 1,341,900 NewMarket 4,500 b 1,234,080 Packaging Corporation of America 30,000 1,470,000 Worthington Industries 42,700 1,468,026 Media2.1% Scholastic 28,900 873,936 Valassis Communications 42,600 b 1,107,174 Pharmaceuticals, Biotech & Life Sciences4.7% Agilent Technologies 3,900 177,255 Charles River Laboratories 16,400 a 710,284 Mettler-Toledo International 7,500 a 1,636,950 Techne 10,600 705,006 United Therapeutics 15,900 a 1,056,873 Real Estate8.9% BRE Properties 13,300 c 664,867 Camden Property Trust 8,500 c 588,625 CBL & Associates Properties 47,400 c 1,089,726 Corrections Corporation of America 39,654 1,393,838 Extra Space Storage 6,800 c 284,852 Kimco Realty 5,700 c 126,255 Liberty Property Trust 17,500 c 710,150 Macerich 3,098 c 201,091 National Retail Properties 20,300 b,c 728,161 Omega Healthcare Investors 24,200 b,c 784,322 Potlatch 14,600 c 663,278 Weingarten Realty Investors 28,600 c 911,768 Retailing6.2% Aaron's 21,400 601,126 American Eagle Outfitters 63,600 1,258,644 ANN 32,600 a 1,000,168 Chico's FAS 37,100 670,026 Dillard's, Cl. A 11,600 1,070,332 O'Reilly Automotive 4,700 a 511,877 PetSmart 8,100 546,750 Semiconductors & Semiconductor Equipment.8% Cree 4,400 a 274,340 LSI 58,000 a 429,200 Software & Services10.9% CA 31,300 854,803 Cadence Design Systems 79,500 a 1,202,835 CoreLogic 48,700 a 1,275,940 DST Systems 14,815 1,010,087 FactSet Research Systems 6,000 b 589,140 Fair Isaac 14,900 731,292 Intuit 6,000 350,640 Lender Processing Services 35,100 1,161,459 NeuStar, Cl. A 29,400 a 1,424,724 Synopsys 29,300 a 1,067,985 Total System Services 14,400 338,544 Technology Hardware & Equipment2.7% Brocade Communications Systems 177,400 a 963,282 Harris 24,400 1,223,172 Lexmark International, Cl. A 10,900 b 332,559 Transportation1.3% Alaska Air Group 11,900 a 676,158 Matson 22,100 556,257 Utilities6.5% Edison International 19,300 886,642 IDACORP 24,800 1,171,304 NV Energy 70,100 1,643,144 Pinnacle West Capital 3,900 220,272 UGI 28,100 1,073,139 Wisconsin Energy 22,700 926,387 Total Common Stocks (cost $76,078,735) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,089,311) 1,089,311 d Investment of Cash Collateral for Securities Loaned9.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,319,963) 8,319,963 d Total Investments (cost $85,488,009) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $8,004,145 and the value of the collateral held by the fund was $8,319,963. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2013, net unrealized appreciation on investments was $14,436,698 of which $15,637,553 related to appreciated investment securities and $1,200,855 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 12.2 Software & Services 10.9 Money Market Investments 10.3 Real Estate 8.9 Materials 6.5 Utilities 6.5 Retailing 6.2 Health Care Equipment & Services 5.9 Energy 5.0 Consumer Durables & Apparel 4.8 Pharmaceuticals, Biotech & Life Sciences 4.7 Insurance 4.1 Diversified Financials 3.9 Food, Beverage & Tobacco 3.9 Banks 3.5 Technology Hardware & Equipment 2.7 Media 2.1 Commercial & Professional Services 1.4 Consumer Services 1.5 Transportation 1.3 Household & Personal Products 1.0 Automobiles & Components .9 Semiconductors & Semiconductor Equipment .8 † Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 90,515,433 - - Mutual Funds 9,409,274 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2013 (Unaudited) Common Stocks97.5% Shares Value ($) Communications Equipment15.3% Ciena 676,260 a 11,320,592 JDS Uniphase 356,840 a 4,860,161 Juniper Networks 608,390 a 10,786,755 Palo Alto Networks 103,240 b 5,009,205 QUALCOMM 101,090 6,417,193 Computers & Peripherals5.5% EMC 283,700 7,024,412 SanDisk 113,590 a 6,704,082 Electronic Equipment & Instruments9.4% Amphenol, Cl. A 89,100 6,940,890 Analog Devices 234,770 10,782,986 Trimble Navigation 214,140 a 5,974,506 Internet & Catalog Retail5.0% Amazon.com 19,150 a 5,151,924 priceline.com 9,180 a 7,380,077 Internet Software & Services15.3% Akamai Technologies 236,420 a 10,903,690 Facebook, Cl. A 401,160 9,768,246 Google, Cl. A 14,288 a 12,436,418 LinkedIn, Cl. A 31,720 a 5,314,052 IT Services12.1% Cognizant Technology Solutions, Cl. A 79,787 a 5,158,230 International Business Machines 36,790 7,653,056 MasterCard, Cl. A 11,010 6,278,452 Paychex 149,450 b 5,564,023 Teradata 102,230 a 5,699,323 Semiconductors & Semiconductor Equipment21.9% Applied Materials 680,320 10,340,864 Avago Technologies 247,510 9,333,602 Broadcom, Cl. A 220,960 7,934,674 Taiwan Semiconductor Manufacturing, ADR 260,130 4,854,026 Texas Instruments 313,020 11,234,288 Xilinx 283,720 11,533,218 Software13.0% Adobe Systems 112,060 a 4,808,495 Citrix Systems 70,520 a 4,537,962 Informatica 129,298 a 4,701,275 Oracle 233,896 7,896,329 salesforce.com 254,440 a 10,770,445 Total Common Stocks (cost $197,295,047) Limited Partnership Interests-.2% Semiconductors & Semiconductor Equipment Bluestream Ventures, LP a,d (cost $2,061,175) Other Investment2.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,332,108) 6,332,108 c Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,084,688) 5,084,688 c Total Investments (cost $210,773,018) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2013, the value of the fund's securities on loan was $9,452,829 and the value of the collateral held by the fund was $10,268,212, consisting of cash collateral of $5,084,688 and U.S. Government & Agency securities valued at $5,183,524. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate value of $559,315 representing .2% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) + Bluestream Ventures, LP 4/28/2005-6/11/2008 2,061,175 .2 559,315 + The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At May 31, 2013, net unrealized appreciation on investments was $46,276,544 of which $53,271,671 related to appreciated investment securities and $6,995,127 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) †† Value (%) Semiconductors & Semiconductor Equipment 22.1 Communications Equipment 15.3 Internet Software & Services 15.3 Software 13.0 IT Services 12.1 Electronic Equipment & Instruments 9.4 Computers & Peripherals 5.5 Internet & Catalog Retail 5.0 Money Market Investments 4.5 †† Based on net assets. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 230,885,823 - - Equity Securities - Foreign Common Stocks+ 14,187,628 - - Limited Partnership Interests+ - - 559,315 Mutual Funds 11,416,796 - - + See Statement of Investments for additional detailed categorizations. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Limited Partnership Interests ($) Balance as of 8/31/2012 Realized gain (loss) ) Change in unrealized appreciation (depreciation) Purchases - Sales ) Transfers into Level 3 - Transfers out of Level 3 Balance as of 5/31/2013 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 5/31/2013 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2013 By: /s/James Windels James Windels Treasurer Date: July 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
